ROSS, J.
On January 9, 1922, appellant caused to be filed in the Supreme Court the record of the lower court upon an application for a writ of habeas corpus, a copy of the order refusing his discharge, his notice of appeal, and a bond on appeal. The only paper filed in the case thereafter is a stipulation with the Attorney General, dated and filed February 13, 1922, extending his time to file his brief thirty days.
This appeal is governed by the provisions of the Civil and not the Penal Code. Under the latter, the record would probably be sufficient to prevent the dismissal of the case (section 1164, Pen. Code), and to require the court to examine it for fundamental errors. Sections 1170 and 1171, Id. But this can only be when the appeal is from a final judgment of conviction, or from an order denying a motion for a new trial, or from an order made after judgment affecting a substantial right of appellant, as provided in section 1153, Id. The appeal here does not fall within any of such grounds.
Subdivision 7, paragraph 1227, of the Civil Code of 1913, gives the petitioner for a writ of habeas corpus the right of appeal upon an order refusing his discharge. And other provisions of the chapter, of which paragraph 1227 is a part, direct what steps appellant must pursue to have his case reviewed for error.
Paragraph 1231 provides that “upon appeal from a final judgment the court shall review all orders and rulings made by the court below, which are assigned as error.”
*584Paragraph 1261 requires appellant to file a brief containing, among other things, “assignment of errors relied upon, separately stated.”
Appellant having failed to comply with the statutes, and our rules, we will not examine the record to determine whether or not he has been prejudiced by the court’s refusal to discharge him.
The appeal is ordered dismissed for want of prosecution.
McALISTER, C. J., and LYMAN, J., concur.